Citation Nr: 1717429	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent disabling prior to January 11, 2012, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran, of the Gulf War Era, served on active duty from February 2003 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision (RD) of the Department of Veterans Affairs (VA) of the Wichita, Kansas Regional Office (RO), which granted service connection for PTSD and assigned a 0 percent disability rating.  The Veteran's claim has since been transferred to the VA RO in Muskogee, Oklahoma, which now has jurisdiction over this claim.  

In an April 2008 Statement of the Case (SOC), the initial disability rating was increased to 30 percent.  In a March 2009 Supplemental Statement of the Case (SSOC), the disability rating was increased to 50 percent, effective December 23, 2008.  In a July 2012 RD, the disability rating was increased to 70 percent, effective January 11, 2012.  In a March 2014 RD, the disability rating was increased to 100 percent, effective January 15, 2014. 

In the June 2008 substantive appeal (VA Form 9), the Veteran requested a local Board hearing before a Veterans Law Judge.  The Veteran was scheduled for an August 2009 Board videoconference hearing; however, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2015, the Board denied entitlement to an increased disability rating at all stages of the appeal period.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Partial Remand (JMPR), the parties stipulated that a portion of that March 2015 RD should be vacated.  The parties agreed that the Board erred in denying the increased ratings for PTSD dated from April 12, 2006, to December 22, 2008, and from December 23, 2008, to January 10, 2012.  In April 2016 the Court implemented the JMPR and remanded the case to the Board for adjudication consistent with the Court's order.  

In June 2016, the Board granted an initial rating of 50 percent, but denied entitlement to an increased rating in excess of 50 percent disabling prior to January 10, 2012.  In June 2016, the RO implemented the Board decision by increasing the PTSD disability rating to 50 percent, effective April 12, 2006.  The Veteran again appealed the rating to the Court.  In a January 2017 JMPR, the parties stipulated that the June 2016 Board decision should be vacated with respect to the denial of entitlement to an increased rating in excess of 50 percent prior to January 11, 2012, and in February 2017, the Court granted the JMPR.  The matter has since been returned to the Board.  


FINDING OF FACT

For the entire initial rating period on appeal prior to January 11, 2012, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, anxiety, weekly panic attacks, anger, irritability, mild memory loss, hypervigilance, difficulty concentrating, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment, with deficiencies in most areas, is not shown.


CONCLUSION OF LAW

For the entire rating period on appeal prior to January 11, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  38 C.F.R. § 3.159 (b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  

The Veteran was afforded a VA examination in September 2006.  The Veteran was afforded two additional VA examinations on January 11, 2012 and in January 2014.  However, given that the appellate period before us ends January 10, 2012, these examinations will not be discussed.  

When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are informed and adequate.  The VA examiner reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiner addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his PTSD caused more severe symptomatology than that contemplated by the disability ratings assigned.  The Veteran's PTSD is currently staged as follows: 50 percent disabling prior to January 11, 2012; 70 percent disabling from January 11, 2012, to January 14, 2014; and 100 percent disabling from January 15, 2014, forward.  As indicated above, the terms of the JMPR and subsequent Court order limit the issue on appeal to entitlement to an increased disability rating prior to January 11, 2012.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency.").

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2009, and therefore, the claim is governed by DSM-IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  In this case, however, DSM-IV was in use during the entire applicable appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

The February 2006 service separation examination report reflects that the Veteran had been receiving mental health treatment since November 2005 for anxiety, paranoia, and insomnia.   

In a June 2006 PTSD screening, the Veteran tested positive for PTSD.  It was noted that he was constantly on guard, easily startled, numb, and/or detached from other activities and his surroundings.  

During the September 2006 VA examination, the Veteran reported difficulty sleeping, depressed mood, lack of energy, difficulty concentrating, memory impairment, hypervigilance, and social isolation.  He denied nightmares, changes in appetite, or periods of mania.  The Veteran reported maintaining communication with his four siblings, but stated he had not communicated with his adoptive mother since the age of 16.  The Veteran reported an "okay" relationship with his girlfriend of five months, with whom he lives; however, he reported a pending domestic violence charge.  The Veteran reported being enrolled in college and working odd jobs, with his current job at a computer security company.  He reported drinking approximately one to two beers, every other weekend.  Upon psychiatric examination, the VA examiner noted that the Veteran was alert and oriented in all spheres and presented with at least minimal personal hygiene.  The VA examiner denied the presence of: impairment of thought process or communication; an abnormal speech pattern; delusions; hallucinations; impaired impulse control; panic attacks; and short-term memory impairment.  The Veteran denied suicidal or homicidal ideation, and he had no history of suicide attempts.  The VA examiner noted the Veteran's reports that he would check and recheck door and window locks several times, but indicated that this behavior was not done consecutively.   

Following examination, the VA examiner provided a diagnosis of PTSD, but opined that the Veteran "just barely meets the number of [symptoms] necessary to make the diagnosis of PTSD, but he does not really meet the last criterion about 'the disturbance causes clinically significant distress or impairment' at this time."  The VA examiner explained that while the Veteran reported that his psychiatric disability manifested in problems socially, a general mistrust, hypervigilance, and difficulty concentrating, "his symptoms have not prevented him from working ... nor has it prevented him from working on higher educational goals."  The VA examiner also noted that the Veteran had a girlfriend for the past five months, with whom he was living, and that he was planning on adding another part time job to his weekly routine.  The VA examiner assigned a GAF score of 75.  

A February 2007 VA social work treatment record reflects that the Veteran presented alert and oriented with respect to knowing and understanding his environment, but with a blunted affect.  The Veteran reported working as a delivery driver and attending community college.  The Veteran also asked if VA would provide an attorney to assist him with a driving under the influence (DUI) citation he received the preceding weekend. 

A June 2007 VA social work treatment record reflects that the Veteran presented seeking mental health services. The Veteran reported difficulty "staying focused" and this has affected his job.  He showed signs of being hypervigilant, displaying an exaggerated startle response when an office machine suddenly turned on.  The Veteran also reported that he drinks constantly to suppress the memories of deployment, indicating that he has been drunk every other day for the last two weeks.  The Veteran reported poor judgment in that he suddenly decided to move to Colorado, causing him to lose his job in the process.  He stated that he often cannot sleep at all or he sleeps too much.  

A June 2007 traumatic brain injury (TBI) screening indicated that the Veteran reported experiencing memory problems, irritability, and sleep problems.

A September 2007 VA mental health treatment record reflects that the Veteran reported sleeping 12 hours a night.  He described his mood as okay and also his thinking and concentration as okay in reference to school and work.  He reported difficulty in keeping a job and maintaining relationships.  The Veteran reported that his symptoms were still troublesome, but not as bad as previously.  He denied any suicidal or homicidal ideation.  He reported getting into a lot of trouble, referencing a DUI charge he got in February.  He stated that he was currently unemployed, but that he was still attending community college and doing okay there.  The Veteran reported drinking less, not having had a drink in 4 weeks.  The VA clinician noted a well-groomed and casually dressed appearance; a distant and distrusting affect; fair eye contact; a slightly depressed mood; a restricted affect; a clear and coherent speech pattern; a logical and goal-directed thought process; normal thought content (i.e., no suicidal or homicidal ideation, no delusions); and fair insight and judgment. 

In a February 2008 statement, the Veteran's mother stated that he had changed since being in the Army.  She reported that the Veteran once was the funny one in the family and now it is difficult to get a real laugh out of him.  She stated that he drank excessively in an effort to forget the things he witnessed while in service.  She reported that he told her how he tried to save a friend of his, only to have him die in his arms.  She described how just hearing about some of the things he witnessed caused her to have nightmares.  

In a February 2008 statement, the Veteran's girlfriend indicated that she has known the Veteran since childhood and that "he has been a different person" since leaving service.  She reported that he is short tempered, angry and unable to keep friends and relationships.  She described an incident when the Veteran "flipped out" and held a gun to her head.  She also indicated her concern for the first child they are expecting, but also expressed hope that they could be a happy family if the Veteran could receive the treatment he needs.

In March 2008, the Veteran was admitted to a VA outpatient addiction program.  At the time of admission into the program, the VA addiction therapist assigned a provisional GAF score of 61.  The behavioral observations noted were as follows: alert and fully oriented to time and place, conversational speech is fluent and coherent with no notice of evidence of paraphasic errors, affect is flat, with little emotional expressiveness.  The clinical neuropsychologist stated that "[i]n the absence of other medical findings, the patient's memory complaints appear more likely due to the effects of chronic depression and PTSD symptoms that will be magnified by his alcohol abuse."  The neuropsychologist recommended continued psychiatric/psychological treatment for depression and PTSD as well as formal alcohol treatment as well, despite the Veteran reporting that he rarely drank.  A progress report after two weeks of attendance in the addiction program reflects a GAF score of 54. 

A VA PTSD Clinic Intake Interview and Assessment report, completed on December 2008, reflects that the Veteran reported experiencing nearly daily intrusive memories, flashbacks, variable sleep, problems with anger (described as having a "short fuse"), difficulty concentrating, hypervigilance, panic attacks, and emotional detachment.  The Veteran reported currently attending a state university, enrolled in the school of business.  He stated his desire is to support his family, but feels unable to keep a job due to his anxiety.  He reported he had fifteen jobs since the end of active duty.  

Upon psychological examination, the VA clinician noted that the Veteran was alert and oriented in all spheres, and presented with: an appropriate and casual appearance; a cooperative attitude that was anxious at times; a speech pattern of normal rate, tone, and volume; a dysphoric mood; an affect with full range; a coherent, relevant, and goal-directed thought process; normal thought content (i.e., no suicidal or homicidal ideations, no delusions); apparent mild obsessive-compulsive behaviors; good insight; good impulse control; and adequate judgment.  The VA clinician diagnosed him as having severe PTSD and assigned a GAF score of 55.  The VA clinician noted that the Veteran continues to experience PTSD symptoms, including disabling anxiety to the extent he is unable to work and is experiencing emotional limitations in his relationships with family and his girlfriend.  The VA clinician also noted that even though the Veteran's drinking problems appear to be under control at the moment, he tends to benefit from the substance abuse treatment interventions when he does attend.  

VA treatment records reflect that the Veteran had varied attendance in the addiction program until August 2009.  In the August 2009 addiction program discharge summary, the Veteran was described as being attentive in all the groups he attended and as exhibiting progress regarding his attitude about his addition and PTSD.  The addiction therapist provided a GAF score of 55. 

VA social work and mental health treatment records dated between August 2010 and March 2011 reflected that the Veteran, overall, reported improved sleep, and less anxiety, but still reported that he avoids public places.  He reported being easily irritated, having occasional outbursts of anger, being hypervigilant, and having an exaggerated startle response.  He stated his mood can quickly swing from elation to negative irritability, that his buttons are easily pushed and he can snap from one mood to another quickly.  The Veteran reported having a family history of bipolar disorder.  He reported drinking excessively while at bars with his friends on the weekends he does not have his daughter.  The Veteran reported continued attendance at the university, expecting to graduate with a bachelor of science (BS) in Finance in May 2011.  During this time period, VA clinicians consistently noted that the Veteran was alert and oriented in all spheres and presented with: a neat and clean appearance; a clear and coherent speech pattern; a calm and cooperative attitude; a mildly flat affect; normal thought content; fair insight; and good judgment.  GAF scores assigned during this time period were uniformly 65.

The May 2011 social work case manager note reflects that the Veteran reported being okay, but that he was going through a transition phase as he was in the midst of searching for employment after recently graduating with a degree in finance.  With respect to his PTSD, he reported continuing to experience symptoms of hypervigilance and "intrusive thoughts" several times a week.  He reported that he is able to manage and cope with these symptoms effectively for the most part.  The social worker noted that he presented as alert, oriented, polite, cooperative, with an euthymic mood, slightly anxious, and a guarded affect.  His eye contact was noted as fair and he was adequately groomed and appropriately dressed for current weather conditions.  The Veteran denied any current or recent suicidal or homicidal ideation.  The last social worker note in the file, dated August 2011, does not contain substantive information useful to determine the issue on appeal.  

In weighing the evidence, the Board finds that prior to January 11, 2012, the symptomatology associated with the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.  This is consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was noted to be uniformly manifested by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired concentration, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran has reported weekly panic attacks, anger and irritability, and episodes of impaired judgment. 

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish or maintain effective relationships.  As such, the Board finds that a 70 percent disability rating is not warranted for any time during the relevant appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that prior to January 11, 2012, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. § 4.126(a). 

Prior to January 2012, the Veteran experienced a deficiency in the area of work.  Although he has, at various times during the appeal period, held full-time employment, the evidence demonstrates that he has had difficulty maintaining employment for extended periods of time, particularly with jobs that involve repeated social interaction.  The Veteran also experienced a deficiency in the area of family relations.  The Veteran had been in and out of a relationship with the mother of his child during the appeal period.  They lived together on and off, had at least one reported episode of domestic violence, and have gone back and forth with respect to how well they worked together to co-parent their daughter.  In addition, he consistently reported contact, but no significant relationship with his siblings and no contact with his parents.  Finally, the Veteran experienced a deficiency in his mood, which has been consistently described as depressed and anxious during the timeframe on appeal. 

In contrast, the Veteran did not experience a deficiency in the area of school.  Although he experiences periods of difficulty with memory and concentration, the evidence demonstrates that he has maintained progress throughout the relevant appeal period obtaining a bachelor's degree in business or finance (in May 2011).  The Veteran also did not experience a deficiency in the area of judgment.  Although a June 2007 VA social work treatment record reflects that he experienced an episode of poor judgment in leaving his job to move to Colorado, the majority of the evidence reflects that his judgment ranged between fair and good.  Finally, the Veteran did not experience a deficiency in the area of thinking.  Across the relevant appeal period, his thought processes have been uniformly described as linear, logical, and goal-oriented.  In addition, his thought content has been uniformly described as normal as he had routinely denied delusions and suicidal or homicidal ideations during the appeal period. 

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence establishes that the Veteran does not experience deficiencies in other areas, such as appearance, attitude, perception, cognition, speech, and insight.  During the appeal period, the Veteran's appearance has been consistently described as casual but neat and appropriate; there is no evidence of a disheveled appearance or an inability to maintain basic personal hygiene.  His attitude, although anxious at times, was consistently described as cooperative.  There is no evidence of altered perception, such as hallucinations or psychoses during the appeal period.  The Veteran was described as cognitively alert and oriented in all planes.  Although he had described increased forgetfulness and difficulty concentrating, there was no evidence of altered alertness, disorientation, or significant memory impairment prior to January 2012.  His speech pattern was consistently described as normal; there was no evidence of alterations in tone, rhythm, or rate.  Finally, his insight was consistently described as fair, adequate, or good during this timeframe.

The Board has considered the GAF scores assigned during the relevant appeal period.  A GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Almost all of the GAF scores assigned to the Veteran's psychological profile prior to January 11, 2012, range between 54 and 65.  GAF scores between 51 and 60 represent moderate symptoms, and scores between 61 and 70 represent mild symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran as well as those provided by his mother and his girlfriend.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal was more severe than the assigned disability rating reflects for the timeframe in question.  The Board notes that the Veteran contends that his constant checking and rechecking of the door and window locks of his car and home classify as obsessional rituals that interfered with routine activities, and are therefore, more indicative of a disability rating of 70 percent.  See April 2017 Appellate Brief.  

Indeed, the Veteran reported the checking and rechecking of locks and doing this several times, however he stated he did not do it consecutively.  See September 2006 VA Examination.  The Veteran is competent to report to observable symptoms, not competent to provide a medical diagnosis or attribute his symptoms to a specific psychiatric finding such as whether something is an obsessional ritual.  Layno v. Brown 6 Vet. App. 465 (1994).  Moreover, in this case the competent medical evidence is more probative showing "apparent" mild obsessive compulsive (OCD) behavior.  The Board finds, however, that these apparent OCD symptoms, in conjunction with the other PTSD symptoms noted prior to January 2012 do not rise to a level of occupational and social impairment with deficiencies in most areas required for a 70 percent rating.  

During this September 2006 VA examination, the Veteran was employed, enrolled in college, and in a relationship with his live in girlfriend.  The examiner stated that the Veteran just barely met the number of symptoms needed to reach the diagnosis of PTSD.  In this case, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  Indeed, the medical evidence also contemplates the Veteran's descriptions of symptoms Prior to January 2012.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's PTSD symptomatology prior to January 2012.

Although the Veteran met some of the criteria for a 70 percent rating prior to January 11, 2012, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the 50 percent disability rating assigned prior to January 11, 2012.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, his symptoms noted during the VA examinations prior to January 2012 are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on his overall occupational and social functioning, the Board finds that his PTSD did not manifest in an occupational and social impairment with deficiencies in most areas prior to January 11, 2012.  Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating prior to January 11, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

The Board finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent at any point during the relevant appeal period prior to January 11, 2012.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 50 percent, prior to January 11, 2012, for service-connected PTSD is denied. 





____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


